DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, according to applicants’ specification, pages 5-6.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5-11, 14, 17, 18, and 20 are objected to because of the following informalities:

Claims 6-11 are objected to for depending from objected-to claim 5.
Claim 14, line 2: There is no antecedent basis for “the thickness of the pixel film layer”.
Claim 17, line 2: Change “the other” to “another” to provide antecedent basis.
Claim 18, line 2: Add a comma after “polystyrene”.
Claim 20, line 1: Change “a display substrate” to “the display substrate” because antecedent basis has been provided in claim 1.
Claim 20, line 3: Change “a sub-pixel region” to “the sub-pixel region” because antecedent basis has been provided in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pixel definition layers in which the first definition layer is directly on the base substrate, does not reasonably provide enablement for pixel definition layers in which the first definition layer is in the middle or on top of the pixel definition layers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Regarding claim 1: Claim 1 requires “pixel definition layers disposed on the base substrate, and a sub-pixel region between the pixel definition layers; wherein each of the pixel definition layers comprises a first definition layer disposed on the base substrate, wherein the first definition layer comprises a hydrophilic material, and the first definition layer comprises an expansion layer for changing a thickness of the first definition layer.” (emphasis added).  This arrangement encompasses (a) the first definition layer is directly on the base substrate; (b) the first definition layer is in the middle of a stack of pixel definition layers on the base substrate; (c) the first definition layer is on the top of the stack of pixel definition layers.  The first of these arrangements is fully enabled, but applicants have not provided enablement for the last two arrangements.  In these circumstances, another definition layer, such as a hydrophobic definition layer, could be adjacent the base substrate, thus hindering or preventing the deposition of an organic light emitting layer in the sub-pixel region.  Furthermore, if the expansion layer were in the middle or top layer instead of in the layer directly on the base substrate, the expansion layer would not be able to adjust the thickness of the definition layer that was adjacent the organic light emitting layer, and thus avoid the 
Claims 2-20 are rejected for depending from rejected base claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 requires pixel definition layers disposed on the base substrate and a sub-pixel region between the pixel definition layers.  The claim then requires that each of the pixel definition layers comprises a first definition layer disposed on the base substrate.  Typically in display device arrangements, there is a pixel definition layer which has openings, and at the base of each of the openings is a pixel electrode.  Organic light emitting material is deposited in the opening, followed by a second electrode.  This arrangement forms the subpixel.  In claim 1, applicants are defining multiple pixel definition layers—not a stack—but what appears to be as individual discrete pixel definition layers.  But as shown in applicants’ figures, the “pixel definition layers” actually appear to be one stack of pixel definition layers with openings for the subpixels.  The claim could also be interpreted as multiple pixel definition layers, 

    PNG
    media_image1.png
    550
    451
    media_image1.png
    Greyscale

Because the claim language is confusing, claim 1 is rejected as indefinite.
Claims 2-20 are rejected for depending from rejected base claim 1.
Regarding claim 14: There is no antecedent basis for “the thickness of the pixel film layer” in line 2.  Because no antecedent basis exists, claim 14 is rejected as indefinite.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 8, which depends from claim 5: Claim 8 recites the limitations of claim 5, line 3, and thus does not limit claim 5 further.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Remarks
The Office has conducted a search of the prior art and has been unable to find the specific claimed feature of the expansion layer.  The Office did obtain the First Office Action from The State Intellectual Property Office of People’s Republic of China, and while the references are more pertinent that those found in this Office’s search, this Office cannot find a reasoned basis for combining the references.  For instance, the Hu reference, CN108878689A, discloses a material that is in a pixel defining layer and that can be considered to cause expansion in that layer, but Hu does not disclose the use of 
Before indicating allowable subject matter, the Office will wait until applicants provide amendments to the claims to address the Section 112 rejections and the claim objections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897